J-S36042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 JOHN J. COOKMAN                          :
                                          :
                    Appellant             :       No. 221 EDA 2018

              Appeal from the PCRA Order December 11, 2017
              In the Court of Common Pleas of Chester County
            Criminal Division at No(s): CP-15-CR-0001922-1988


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED AUGUST 23, 2018

      Appellant, John J. Cookman, appeals from the order entered in the

Chester County Court of Common Pleas, which denied his second petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A.

§§ 9541-9546. On January 13, 1989, a jury convicted Appellant of attempted

rape, attempted involuntary deviate sexual intercourse, indecent assault,

terroristic threats, and simple assault. The court sentenced Appellant on June

13, 1989, to an aggregate term of 11½ to 23 months’ imprisonment plus 23

years’ probation.    After Appellant’s third probation violation, the court

sentenced Appellant on June 4, 2002, to 11½ to 23 years’ imprisonment.

Appellant did not file a direct appeal.

      On February 12, 2004, Appellant filed pro se his first PCRA petition,

which the PCRA court denied on December 3, 2004. This Court affirmed the
J-S36042-18


denial of PCRA relief on July 19, 2006. See Commonwealth v. Cookman,

907 A.2d 1130 (Pa.Super. 2006).

       Appellant filed a habeas corpus petition on October 3, 2017, for relief

under Commonwealth v. Muniz, ___ Pa. ___, 164 A.3d 1189 (2017). The

PCRA court treated the filing as a PCRA petition, appointed counsel, held a

hearing on December 11, 2017, and denied relief. Appellant timely filed a

notice of appeal on January 10, 2018.            The PCRA court ordered a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)

on January 17, 2018.            Counsel filed a statement of intent to file a

Turner/Finley1 brief on February 5, 2018. Counsel has filed a petition to

withdraw in this Court and a Turner/Finley brief.2 Appellant did not file a

response.

       Preliminarily, any petition for post-conviction collateral relief will

generally be considered a PCRA petition if the petition raises issues cognizable

under the PCRA. See Commonwealth v. Jackson, 30 A.3d 516 (Pa.Super.

2011), appeal denied, 616 Pa. 634, 47 A.3d 845 (2012); 42 Pa.C.S.A. § 9542

(stating PCRA shall be sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for same


____________________________________________


1See Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

2 Counsel has fully complied with the Turner/Finley requirements. See
Commonwealth v. Wrecks, 931 A.2d 717 (Pa.Super. 2007) (discussing
counsel’s obligations under Turner/Finley).

                                           -2-
J-S36042-18


purpose).   The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A PCRA petition

must be filed within one year of the date the underlying judgment becomes

final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence is deemed final at

the conclusion of direct review or at the expiration of time for seeking review.

42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the time-bar allow for

very limited circumstances to excuse the late filing of a petition; a petitioner

asserting an exception must file a petition within 60 days of the date the claim

could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant styled his petition as one for a writ of habeas corpus

but challenged the constitutionality of his sex offender registration under

SORNA, which is cognizable under the PCRA.               See 42 Pa.C.S.A. §

9543(a)(2)(i). Thus, the PCRA court properly treated Appellant’s filing as a

PCRA petition.     See Jackson, supra.      Appellant’s judgment of sentence

became final on July 5, 2002, upon expiration of the time to file a direct appeal

with this Court.   See Pa.R.A.P. 903(a); 1 Pa.C.S.A. § 1908 (stating legal

holidays are omitted from computation of time). Appellant filed the current

petition for collateral relief on October 3, 2017, which is patently untimely.

See 42 Pa.C.S.A. § 9545(b)(1). Appellant did not assert or prove any of the

statutory exceptions to the PCRA time-bar.       See id.; Commonwealth v.

Murphy, 180 A.3d 402, (Pa.Super. 2018) (stating petitioner cannot rely on

Muniz to meet timeliness exception under Section 9545(b) until Supreme


                                      -3-
J-S36042-18


Court holds so). Therefore, Appellant’s petition remains time-barred, and the

PCRA court lacked jurisdiction to review it. See Zeigler, supra. Accordingly,

we affirm and grant counsel’s petition to withdraw.

     Order affirmed. Petition to withdraw is granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/18




                                    -4-